Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities:  
Claim 7: Limitation “the specific field” and “the remaining fields” lack antecedent basis. The Examiner will just map such field as “any” field’.
Claim 17: Ending period is missing.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2017/0353269) in view of Chen (US 2020/0358555) (hereinafter referred to as ‘555).
Regarding claims 1 and 15, Lin describes a device/method of transmitting, by a user equipment (UE) a signal comprising: 
[a processor, and a memory connected to the processor, configured for];
encoding the control information including a plurality of fields based on polar code, and transmitting the encoded control information, wherein the control information is encoded by applying distributed CRC (para. 66, polar code used for encoding bits for transmission, including CRC (control information), para. 109)
where a first field for a packet priority among the plurality of fields is mapped to indices of a polar code in which CRC check can be performed preferentially over other fields (para. 108, each of sectional (distributed) payload + CRC has priority for processing, where partitioned payload+CRC combined section may convey priority (first field) – see para. 77. Such priority scheme is possible using Polar codes (indices). Without sectional CRC, such multi-priority signaling may not be easily supported, para. 109).
Lin fails to further explicitly describe:
transmitted control information is for sidelink.
Chen ‘555 also describes polar coding techniques (title), further describing:
a sidelink signal encoded based on a polar code in a wireless communication system supporting sidelink (abstract & para. 54, polar coding for peer-to-peer (P2P) / device-to-device/D2D (sidelink) protocol);
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the control information transmission of Lin be for sidelink as in Chen ‘555.
The motivation for combining the teachings is that this provides an indication of size of payload to be read for encoding/decoding (Chen ‘555 para. 109).
	Regarding claim 2, Lin describe:
The plurality of fields further include a cast type field including information on a cast type of signal (para. 77, payload sections + CRC comprising scope or importance or order (cast time field) as part of signaling for its data).
Regarding claim 5, Lin and Chen ‘555 combined describe:
wherein the specific field is a basis for determining a sidelink signal to be decoded first among sidelink signals  (Chen ‘555 para. 109, CRC bits (field) being indication of size of payload to read for decoding a particular D2D (sidelink) transmission among all D2D transmissions).
Regarding claim 6, Lin describes:
wherein the plurality of fields include a field indicating a transmission type of a control signal (para. 77, partitioned payload+CRC combined section may convey the scope (transmission type) of the information).
Regarding claim 7, Lin describes:
wherein the specific field is a field for priority, and the remaining fields includes a field for resource reservation (para. 77, partitioned payload+CRC combined section may convey priority and size (resource reservation)).
Regarding claim 8, Lin and Chen ‘555 combined describe:
wherein the plurality of fields further include a field for a sidelink transmission mode (Chen ‘555, fig. 14 in view of para. 54, generate polar-encoded codeword for P2P or D2D communications (transmission mode)).
Regarding claim 16, Lin describes:
wherein the other fields include a field for a modulation and coding scheme (MCS) of a data channel (para. 56, providing a configuration [via a field] of the suitable MCS).
Regarding claim 17, Lin describes:
wherein the first field is a field related to a resource selection of other UE among the plurality of fields (para. 77, each partitioned payload+CRC combined section conveys priority among scope, etc. (first field of plurality of fields). If priority is high, packet from current UE is selected to be processed (resource selection) over another UE, i.e. = “related to resource selection of other UE (see fig. 1 & para. 38 with 2 access terminals 116 & 122 in concurrent transmission)).


Allowable Subject Matter
Claims 3, 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to further explicitly describe:
wherein the plurality of fields further include a HARQ (hybrid automatic repeat request field for whether transmission HARQ ACK (acknowledgement) is required  
The closest prior art, Chen ‘555 para. 93, CRC information bits being affiliated with HARQ feedback of data received successfully (ACK), para 68-69, Liang (US 2018/0145796) describing a optional control field to indicated number of HARQ-ACK bits required to be fed back between terminal and a base station (para. 21), and Lin, in combination, fail to render the above features obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Seo (US 2014/0304574) describing segmentation method with distributed CRC (abstract & fig. 2), and Ye (EP 3820062) describing sidelink control information processing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469